Case 3:19-cv-03362-MCR-HTC Document 9 Filed 09/25/19 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA

 

 

 

Plaintiff
vs. Case No.: 3:19-cv-03362-MCR-EMT
United States of America
Defendant
AFFIDAVIT OF SERVICE

I, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons and Complaint for Damages Caused by Unauthorized IRS Tax
Collection Activities in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/16/2019 at 2:30 PM, I served U.S. Department of Justice, Office of Attorney General c/o Civil Process Clerk with the
Summons and Complaint for Damages Caused by Unauthorized IRS ‘Tax Collection Activities at 950 Pennsylvania Avenue, NW,
Washington, DC 20530 by serving David Burroughs, Agent, authorized to accept service on behalf of the United States Attorney

General.

David Burroughs is described herein as:

Gender: Male Race/Skin: Black Age:45 Weight: 165 Height: 5'8" Hair: Black Glasses: No

I declare under penalty of perjury that this information is true and correct,

   

 

4[a0( 7 , A

Executed On- Ambiko Wallace
Client Ref Number: N/A
Job #: 1567781

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050

 
Case 3:19-cv-03362-MCR-HTC Document 9 Filed 09/25/19 Page 2 of 2

CaPiToL PRocess SERVICES, INc.

1827 18th Street, NW, Washington, DC 20009

 

 

 

Phone 202 667-0050 -- FAX 202 667-2520

tlelter@capitolprocess.com

 

 

 

~s Due By: 10/17/2019
Invoice Date: 9/17/2019
Invoice #: 1567781
Job#: 1567781
Ward Dean, Pro Se Client Fitle#: W/A
6708 Plantation Road, Suite C-1
Pensacola, Florida 32604 TOTAL INVOICE AMOUNT DUE
$0.00
Job #: 1567781 Client Matter #: N/A Recipient: Date Received:
Plaintiff: Ward Dean U.S. Department of Justice, Office of Attorney 9/16/2019
Defendant: United States of America General c/o Civil Process Clerk Completed:
Case No. 3:19-cv-03362-MCR-EMT eo0 Soy lvania Avenue, NW, Washington, 9/16/2019
Description Qty Fee _‘ Total Fee
Copy Charges 29 $0.15 $4.35
Service of Process 1 $50.00 $50.00
Job Total Due = $54.35
9/16/2019 Payment Credit Card # Visa $-54.35
et Job Total Recd = ~$54.35
TOTAL INVOICE AMOUNT DUE: $0.60

Terms: Thank you for your business. Please provide the invoice number on your check.

FEIN: XX-XXXXXXX

 

 
